141




                 OFFICE     OF THE    ATTORNEY        GENERAL           OF TEXM
                                             AIMTIN
wc.yu#
--




         D8ar Sk1



                      xn your 1ott.r     or    oat
         our   oplnioa ln rorponu       to    tb




                                                                        0     uroramat
                ir  udo     by thr
                Rio   Yaluo   on WI
                taken,     if he f0
                8~       r0r (UL


                                                             1   titatutor,          read8    a8   rob

                                                      non,      firm        or     oorpara-
                                                      It8    property            in thir




                corporlibioa  or. ‘ouch po;ertg         is 88ti8ried  that it
                is oorreo?i&.dnd     ;;rspc:l;’ valued aooordbc        to the
                rrcsona’ole  oesh arkat       veluc of euc!~ proprty       on
                thormarks’% at the tiz:s of its rendition,           he 8hall
                li8t the 8BZt8 ecoordlq&;          but,    if  tho a8888mr
                18   ldi8fi.d
                           ttr oth0t          ldU0     ia    hiOW       th.       rO88OW
                able oalh markat valw oi ruch                property, ho rhrll
                ctt On00 p&IO8 OA Said r8nditiOA              OQpO8it8 elIOh
                                                                                          .   -l42




        91000             Or   prOpart           80     WIderOd   M    UiOUllt    8qUa1
        tothe rwmonablo 088h market vaho of 8U6h
     property       at the time 0r it8 r8ndltlon. and ii
     8UOh   pIVprt5      8hall be foUnd t0 have Ii0nmrkrt
     Yiluo br 8Uah Offloor, thm        at  ruoh lUIDe8 raid
     orrlomr @hall doon the roti or lntrlnrlo raluo
     Of tho prOportri a6 ii the prr8on llatlng
     ruoh property or th8 owner th8roor i.8nat          Batis-
     fir4 with the v-luo glnood on the proprrty by
     tho t%8#088Or,hr 6hafi 80 notify thr arre88Or,
     @ad if deolrlng 10 to do odke oath beforo thr
    l88e880f that tha T8durition       80 iiX6d by raid
    orrioor      on 8614 pro;wrty 18 rro888lv6~ ouch
    ol'floor      to furnish such rendition,   to&other ulth
    hi8 VfdUatiOL ttor802 W.4 the OCtthOf 6Uoh aI'-
     aon, rlnu or orrioor or any oorporatlon 1s 6ny
     rwh oath hae been -de, to tho O-88             1onar8'
    OOUFt Of the OOUiItyin nhioh 84d          r@ndltlOnUa8
    aedr, whioh OOUrt ahhallheor 8YICan00         and de-
    t8mino tho true valuo of ouoh proyrrty           on
    f~u8.w Fir8t, 19             (her8 eiV8 year for vthioh
   .~
    l88ou8unt 18 mad~8            18 hcroln provided; 8uch
    offioer or court 6hau t.~ke IEtO 00~8lds~utiOn
    what 8614 property ooul4 have beon 8016 for
        My        ti8lS        Within      81X        LXUlth8 n.Xt    bofon      th8
        ilrrt day of January                           of' the 58ar    for whloh thm
        proport                ia   r8nd8rOd.’

                   TOUr QUC8tiOn
                             OOnOsrn8 th8 MtMia(: Of the Wmb8 'at
onoo’    a8       u8e6         in  8tatuto.
                                    tho    ObOYb   The tens bar b8.n botore
tho oowtr froquontly       in tho oon8truction           Of oontraotr.       See
tiordr & Phrarsr Permanant Ldltlon, Vol. 4, pp. 682-6881
5 0. J. l439. ft rhould cot be talen j3i It.0 rtrlotest                   literal
sense,   when to do 8o prould roC'cIre Lr;,OsSible itl8ttUlt~8OU8
aotlon.    J. 0. sdt,b 5: Wallace Co. v. Lwar,                46 A. 623,
11. J.; d'or4 Y. FrIeti,       20 3. L;. 930 ii. Va.           fn my      06ats
it hcs been held to r8;2Ize xctizn dthin                  8ucn rea8O:;able
ti;;C iis shell be Fe;-Arod, UEider Eli tti6 ClIO'LCteinCeS, for
doi::   the po rtlcuim   thLac: ,”       ..ori,s t. i2h=eees, sqrs,      2. 688,
aat oaaee taere ciLsd.       It is so.zietl-;es        Sal& to reqilI--c
creLter celerity     of aztlon thaJ lr. ordincr:ly            co.qreheLded
by a reoooretle tlae.       5  c.    J.     143Y,  SootnOte   52.     12 il.rcinAa
H~ardwoodLumbar Co. v. Jiwhes, lU, a. iC. 283, Va., it 188                     h8ld
t,od82OtO *a proApt 6n4 imrdI6t6' 8hIpEwXLt. &A Gl,abnOy iuill-
ln: Co. v. dement, 230 5. VI. lG32, t!;o ten                uimi used In a
                                                                                              1.




oontraot ~88 told to bo nnbiyous,          rubjoet to garti to8tlmony
l, t0 it8 Ll4Uril&.     It  we0 therr 8a1d that '8uCh Orbarr her8
l far mars rortrlctod      aouilng than the term ~ronoon8bit~ the).”
th0  ODWt tit08     flOW8Or V. Atkkr8Oa,~j     s, ‘N. 75, ?Eo. &S.
TzWJBth8 Opinion in fh8 u&o~oUri 4880 WO QUOtO a8 fOliOW8:
                 'Our m~MlU8iOn.iS      that ths tam *nt ono8*,
          'forthwith, or ray rImliar tcra whon uua in a
          amtraot for the purohars        of 60048, to 4e8l;pato
          tho tine when the Coodr are to bo shippd ha8 a
          inOr reStriOt8d IW~II~~ thsn the t4lB roa8onablo
          tlnm.      if0 40 not t.tik   it S?lOu1dbe hold to mean
          8 tiA0   Simrilt~OOU8    With  tb0 8X4OUtiOn Of tho
          oontraot,     ZO2    that    W0U.l.d Oft8n       38     Lll;Os8Ibl8;    but
          it  Co88  mean, 1A the absenoe 0: anyttinc to qunllfy
          it,  t&t   all roason8bio    hart0 OOA818teAt rith fair
          bU8bO88    lOtiTity     rhOa  b8 U8.4 in filLiI& the
          OrdOT   ~6 a.kine the 8hipmAfr . . ."
                 IA tho 8ltuatlon rhloh you bqulre about iA8tMt43IiOOU8
notion      Odd     hudiy b4 oontuaptrtad. 10 Ui3ny inStSAOO8 th8
W       l88888Or *iii AOt b0 pZ-OpCirOd t0 fix th0 V&S             Of a PI408
0s property the zmnont It 18 re,?derrd.               He my   hav8  a vary
eooi? malap. lor bellovl~ that tho poprtjr                owner 18 under-
valuing th8 property, but Boa iXlV8StiE0tiOiT               or Inwiry L?uqb8
noosmsary boforo         he will be satieii8d to 80% down the vrkiua.
dLDO8     &tiOiO     7?.13, il8Vi8Od civil kitatUt48,     ;IrOnOUZiO88 GAO
faiiUr0       Of th0 tU    a880880r  t0 OOit#J     With the OOAO4mOd
provlalon        b t48lr0a8~00   8nd ma)sor it ground for hi8 railoral,
Zf8iAirO8tiy th0 WOFdS        "at OnO4" cannot be ~J$VSA8USh a cmaanin~
88   t0    SC&O   008IpibAOO      OA    the   ji%Zt   Of    th0     ~8808OOr     hQO~8iblO.
On tho other     hand, ~8 think reardnablo harte 18 roqaired.                          Tad
tL32 within WICC the a688G8or WY ;mri'am this rufdi0:; i+;
coAoelvably very rlI;htly under dI:fersnt clroustuncee.                              1:
the a88868Or 18 prepared tilfiX ti8 ValUe Fit th.9 tiE4 t.38
readdition ir sad@ he 8:.sU1&        t;iOA  i;Ok6    the    i:OtLtiuII.       xr ~0i.,
In acoordoncs     xlth tzo above 8~. :,‘estima,             he ten do 80 Inter.
ht,   he :x&t bec;r hi izis!d t&t klnier 30 circwzt~mceb                        CC he
delay  t,is  action   80   as to  prc;;Jice       t:he   ri   .;t  0;‘  tiic  t CXi~L;‘ er
tJ m&e ub       QJntrOVert&       Zffidzvit       ad hiiie ‘kb SUC deiivcr-
ed to t’,e 00x-~. sl~riers’      co*xt 3: ‘Jze ?.‘iBLl si’.ti.&              3:. pi
3ourd  or equalization.
                                                                   TOurn vet.      truly